                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                    DATE FILED: 3/3/2020
 -------------------------------------------------------------- X
 KENJY ORELLANA; NESTOR REYES; RENE :
 I. AYALA; ALBERTO RAMON MORALES                                :
 POMBO; CARLOS M. MOROCHO; LUIS                                 :
 ZARUMA; MAXIMINO FLORES; JOHN                                  :     18-CV-8396 (VEC)
 DANILO BARAHONA; EDISON CRISTOBAL :
 TRIANA PICON; OSWALDO BRAVO; JORGE :                                     ORDER
 VARGAS; ANGEL REYES; JAIRALI CALLE; :
 EDGAR PILAGUICIN; JUAN AMANTA;                                 :
 SEGUNDO PINTO; SEGUNDO FRANCISCO                               :
 LASLUISA; JOSE ALBERTO LASLUISA;                               :
 DAVID PAREJA; LUIS ENRIQUE CASTILLO :
 RODRIGUEZ; JEFFRY OSMAN BRIZZO                                 :
 CACERES; JUNIOR ODAIR MEDRANO;                                 :
 EUFEMIO DIAZ MONTENEGRO; JUAN                                  :
 ANTONIO RODRIGUEZ DURAN; AUVER                                 :
 HOYOS ALTAMIRANO; OLIVERIO                                     :
 ANTONIO AYALA; ESDRAS NEHEMIAS                                 :
 GUTIERREZ CERRATO; VICTOR MANUEL                               :
 PALACIOS GONZALEZ; SAUL REYES;                                 :
 ADRIAN CRESCENCIO; MARCOS                                      :
 MERCADO; EDWIN ORLANDO PEREZ                                   :
 VELARDE; and JOSE CARLOS LUNA                                  :
 BAUTSTA;                                                       :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
 REAL INNOVATIVE CONSTRUCTION, LLC; :
 ANDY MORALES; CARLOS MORALES; ECI :
 CONTRACTING, LLC d/b/a ECI SERVICES;                           :
 KIERAN KEAVENEY; JACOBS                                        :
 DEVELOPMENT CORP.; DANIEL                                      :
 JAKUBOWICZ; and T.B.C. GROUP LTD.,                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on March 2, 2020, (Dkt. 143), Plaintiffs and Defendants ECI Contracting,

LLC, Kieran Keaveney, and T.B.C. Group, Ltd. (together, “Settling Defendants,” and with
Plaintiffs, “Settling Parties”) filed a letter stating that they reached an agreement in principle to

settle Plaintiffs’ claims against them; and

           WHEREAS this case involves claims brought under the Fair Labor Standards Act

(“FLSA”);

           IT IS HEREBY ORDERED THAT the Settling Parties may not dismiss the claims

against the Settling Defendants with prejudice unless the settlement agreement has been

approved by either the Court or the Department of Labor (DOL). See Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). Accordingly, to the extent the Settling

Parties wish to dismiss the claims with prejudice, they must either file a joint letter motion

requesting that the Court approve the settlement agreement or, alternatively, provide

documentation of the approval by DOL. Any letter motion, along with the settlement agreement,

must be filed on the public docket by April 2, 2020. The letter motion must explain why the

proposed settlement is fair and reasonable and should discuss, at a minimum, the following

factors:

           (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
           will enable the parties to avoid anticipated burdens and expenses in establishing
           their respective claims and defenses”; (3) the seriousness of the litigation risks
           faced by the parties; (4) whether “the settlement agreement is the product of arm's-
           length bargaining between experienced counsel”; and (5) the possibility of fraud or
           collusion.

Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Medley v. Am.

Cancer Soc., No. 10-CV-3214(BSJ), 2010 WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). The

letter must also address whether there is a bona fide dispute as to the number of hours worked or

the amount of compensation due and how much of the proposed settlement Plaintiffs’ counsel

shall be seeking as fees. See Cheeks, 796 F.3d at 206. Absent special circumstances, the Court

will not approve any settlement agreement that is filed under seal or in redacted form. See id.


                                                      2
       The Second Circuit has left open for future decision whether an FLSA case may be

settled without Court or DOL approval and dismissed without prejudice pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A). See id. at 201 n.2 (“[W]e leave for another day the question of

whether parties may settle [FLSA] cases without court approval . . . by entering into a Rule

41(a)(1)(A) stipulation without prejudice.”). If the Settling Parties wish to proceed without

Court or DOL approval, they must submit a stipulation pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A). Any such stipulation must be filed on the public docket within 30 days

and must be accompanied by an affirmation from Plaintiffs’ counsel (1) stating that the Plaintiffs

have been clearly advised that the settlement of this case does not preclude them from filing

another lawsuit against the same Settling Defendants and (2) affirming that the settlement

agreement does not contain a release of the Settling Defendants. See, e.g., Elfenbein v. Gulf &

W. Indus., Inc., 590 F.2d 445, 449 (2d Cir. 1978) (per curiam) (“[A] dismissal without prejudice

permits a new action (assuming the statute of limitations has not run) without regard to Res

judicata principles.” (quoting Rinieri v. News Syndicate Co., 395 F.2d 818, 821 (2d Cir. 1967)).

The Settling Parties are warned that this option runs the risk that claims against the Settling

Defendants may be reopened in the future.

       In the alternative, the parties may consent to conducting all further proceedings before

this case’s assigned Magistrate Judge by completing the attached consent form by March 18,

2018, which permits the Magistrate Judge to enter a final disposition as to the parties (all

Plaintiffs and Defendants must consent, not just the Settling Parties). As the form indicates, no

adverse substantive consequences will arise if the parties choose not to proceed before the

Magistrate Judge.

       If the Settling Parties submit a joint letter motion and settlement agreement to the Court

for approval on or before April 2, 2020, the Court will then inform the Settling Parties whether it

                                                  3
is necessary for them to appear for a fairness hearing. If no consent form, letter or stipulation is

filed by April 2, 2018, a conference shall be held on April 17, 2020, at 10:00 a.m. in Courtroom

443 of the Thurgood Marshall U.S. Courthouse, 40 Foley Square, New York, New York 10007.

       IT IF FURTHER ORDERED that the Settling Defendants’ motions to dismiss (Dkts. 100

& 106) and Plaintiffs’ motion for leave to amend (Dkt. 141) are DENIED as moot without

prejudice. In the event the settlement is not executed and approved, Plaintiffs may renew their

motion for leave to amend and Defendants may respond to that motion in accordance with the

Order dated February 27, 2020 (Dkt. 142).

       The Clerk of Court is respectfully directed to close the open motions on Dkts. 100, 106,

and 141.

SO ORDERED.

Date: March 3, 2020                                   _________________________________
      New York, NY                                    VALERIE CAPRONI
                                                      United States District Judge




                                                  4
AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                      for the
                                                          Southern District
                                                        __________  DistrictofofNew York
                                                                                 __________

                                                                                )
                                 Plaintiff                                      )
                                    v.                                          )     Civil Action No.
                                                                                )
                               Defendant                                        )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may
then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


              Parties’ printed names                                   Signatures of parties or attorneys                      Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge’s signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                             Reset
